            Case 3:19-cv-05960-MJP Document 75-1 Filed 09/17/20 Page 1 of 4



                                                       THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                          NO. 3:19-cv-05960-MJP
 9                                 Plaintiff,
                                                          [PROPOSED] ORDER GRANTING
10                                                        PLAINTIFF’S MOTION FOR
            vs.
                                                          DEFAULT AS TO DEFENDANT
11                                                        TRIANGULAR MEDIA
     HEARING HELP EXPRESS, INC.,
12                                                        CORPORATION
     TRIANGULAR MEDIA CORP.,
     LEADCREATIONS.COM, LLC and LEWIS
13   LURIE,
14
                                   Defendants.
15

16

17          THIS MATTER is before the Court on the motion of the Plaintiff for an Order of
18   Default against the Defendant Triangular Media Corporation, and it appearing from the files
19   and records of this Court in this cause that venue is proper in this matter and personal service
20   was had upon Defendant Triangular Media by serving Dana Lurie, Registered Agent, 5841 NW
21   122nd Drive, Coral Springs, Florida 33076 on June 10, 2020, at 9:00 p.m., and that more than
22   twenty-one (21) days have elapsed since that date, and that Plaintiff has complied with L.R.
23   55(a), Defendant Triangular Media Corporation, having failed to answer in any manner
24   whatsoever, is wholly in default, and the Court being fully advised, it is now
25          ORDERED that Defendant Triangular Media Corporation is hereby in default.
26

27
     [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     MOTION FOR DEFAULT AS TO DEFENDANT                                      936 North 34th Street, Suite 300
     TRIANGULAR MEDIA CORPORATION - 1                                        Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 75-1 Filed 09/17/20 Page 2 of 4




 1          IT IS FURTHER ORDERED that the Plaintiff may schedule a hearing at which time

 2   the Court shall take evidence to determine the damages sustained by the Plaintiff and that entry

 3   of a default judgment shall be entered at said hearing.

 4          IT IS SO ORDERED this _____ day of _____________________, 2020.

 5

 6

 7                                                 UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     MOTION FOR DEFAULT AS TO DEFENDANT                                    936 North 34th Street, Suite 300
     TRIANGULAR MEDIA CORPORATION - 2                                      Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 75-1 Filed 09/17/20 Page 3 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on September 17, 2020, I electronically

 3   filed the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  David E. Crowe, WSBA #43529
                    Email: dcrowe@vkclaw.com
 6
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8                  Telephone: (206) 386-7353
                    Facsimile: (206) 405-2825
 9

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11                  Nicole Bartz Metral, Admitted Pro Hac Vice
                    Email: nbmetral@blankrome.com
12                  BLANK ROME LLP
                    2029 Century Park East, 6th Floor
13                  Los Angeles, California 90067
14                  Telephone: (424) 239-3400
                    Facsimile: (424) 239-3434
15
                    Jeffrey Rosenthal, Admitted Pro Hac Vice
16                  Email: rosenthal-j@blankrome.com
                    BLANK ROME LLP
17                  130 North 18th Street
18                  Philadelphia, Pennsylvania 19103
                    Telephone: (215) 569-5500
19                  Facsimile: (215) 569-5555

20                  Attorneys for Defendant Hearing Help Express, Inc.
21
                    Carl J. Marquardt
22                  Email: carl@cjmpllc.com
                    LAW OFFICE OF CARL J. MARQUARDT, PLLC
23                  1126 34th Avenue, Suite 311
                    Seattle, Washington 98122-5137
24                  Telephone: (206) 388-4498
25

26

27
     [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                                  TERRELL MARSHALL LAW GROUP PLLC
     MOTION FOR DEFAULT AS TO DEFENDANT                                   936 North 34th Street, Suite 300
     TRIANGULAR MEDIA CORPORATION - 3                                     Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                               www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 75-1 Filed 09/17/20 Page 4 of 4



                 Edward Maldonado, Admitted Pro Hac Vice
 1               Email: eam@maldonado-group.com
                 Email: awclerk@maldonado-group.com
 2
                 MALDONADO LAW GROUP
 3               2850 S. Douglas Road, Suite 303
                 Coral Gables, Florida 33134
 4               Telephone: (305) 477-7580
 5               Attorneys for Defendant Lewis Lurie
 6
           DATED this 17th day of September, 2020.
 7
                                        TERRELL MARSHALL LAW GROUP PLLC
 8
                                        By:     /s/ Adrienne D. McEntee, WSBA #34061
 9                                            Adrienne D. McEntee, WSBA #34061
                                              Email: amcentee@terrellmarshall.com
10
                                              936 North 34th Street, Suite 300
11                                            Seattle, Washington 98103
                                              Telephone: (206) 816-6603
12                                            Facsimile: (206) 319-5450
13                                      Attorneys for Plaintiff and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                               TERRELL MARSHALL LAW GROUP PLLC
     MOTION FOR DEFAULT AS TO DEFENDANT                               936 North 34th Street, Suite 300
     TRIANGULAR MEDIA CORPORATION - 4                                 Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                           www.terrellmarshall.com
